DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-8, 11-12, 15-18, 21-22, and 24 are canceled. Claims 9-10, 13-14, 19-20, 23, and 25-31 are pending. Claims 10, 13-14, 19-20, and 23 are withdrawn. Claims 9 and 25-31 are examined on the merits.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9 and 25-31 are rejected under 35 U.S.C. 102 (a)(1) and 102(a)(2) as being anticipated by Lieber (US 2007/0158766 A1).
Regarding claim 9, a field effect transistor-based biosensor assembly for detecting whole-cell bacteria, comprising: a plurality of field effect transistor-based biosensors displaced from one another and arranged in an array pattern (e.g., an array of at least 100 analyte gate field effect transistors, para [0017]; para [0070]; para [0121]; Figs. 1A-1B, 2A-2B, 4A).
Each of the biosensors include a source (source electrode, para [0017]; Fig. 4A); a drain spaced apart from said source in a first direction (drain electrode, para [0017]; Fig. 4A); and a biosensing member disposed between said source and said drain (semiconductor nanowire disposed between the source and drain electrodes, para [0017]; Fig. 4A).
The biosensing member includes at least one semiconductor wire. The semiconductor wire serves as a semiconductor channel interconnecting said source and said drain. The semiconductor wire has a length in the first direction so as to permit said biosensing member to capture the whole-cell bacteria (para [0017]; para [0063]-[0064]; Figs. 2A-2B, 4A).
The biosensing member includes a surface modification layer formed on said semiconductor wire (e.g., the nanowire functionalized with a siloxane derivative; a nanowire may be modified after construction of the nanoscale detector device by immersing the device in a solution containing the modifying chemicals to be coated, para [0132]; e.g., Fig. 15A).
The biosensing member includes a plurality of detecting elements bonding to said surface modification layer and capable to capturing the whole-cell bacteria (para [0132], [0064]-[0065], [0067]).
Lieber teaches the field effect transistor-based biosensor assembly further comprising an open-well member which defines an open well extending in a second direction transverse to the first direction for accommodating a fluid that contains the bacteria therein (sample exposure region wherein a sample in the sample exposure region addresses at least a portion of the nanowire; sample exposure region can be a well, para [0120], [0124], Figs. 1A-1B). The open-well member is disposed on said biosensors to permit the bacteria in said open well to access the biosensing members (para [0120], [0124], Figs. 1A-1B).
Regarding claim 25, Lieber teaches the length of each semiconductor wire is in a range from 1 µm to 5 µm (para [0079]).
Regarding claim 26, Lieber teaches each semiconductor wire has a width ranging from 100 nm to 400 nm in a second direction transverse to the first direction (para [0063]).
Regarding claim 27, Lieber teaches the at least one semiconductor wire is made from silicon or aluminum oxide (para [0093]-[0094], [0107]).
Regarding claim 28, Lieber teaches the surface modification layer includes a plurality of linking moieties formed distally from the at least one semiconductor wire for bonding to the detecting elements (e.g., linker or crosslinker, para [0118], [0132]).
Regarding claim 29, Lieber teaches each biosensor further comprising: an isolation layer for disposing the source, drain, and biosensing member thereon (oxide layer, see Fig. 4A), and a gate disposed beneath the isolation layer and electrically connected to the source and drain (backgate, see Fig. 4A, para [0133]).
Regarding claim 30, Lieber teaches the isolation layer is made from a dielectric material (oxide layer, see Fig. 4A).
Regarding claim 31, Lieber teaches each of the detecting elements is an antibody, an aptamer, or a peptide (e.g., amino acids, proteins, sugars, DNA, antibodies, antigens, and enzyme, para [0064]-[0065], [0067], [0132], [0073]-[0076]).
Response to Arguments
Applicant’s arguments, see p. 6, filed 22 June 2022, with respect to the claim objections and formal rejections have been fully considered and are persuasive in light of amendments to the claim.  The claims objections and 35 USC 112(b) rejections have been withdrawn. 
Applicant's arguments, see p. 7, filed 22 June 2022, with respect to the rejection of the claims under 35 USC 102 have been fully considered but they are not persuasive. 
Applicant argues the limitation “an open-well member which defines an open well extending in a second direction transverse to the first direction for accommodating a fluid that contains the bacteria therein, and which is disposed on said biosensors to permit the bacteria in said open well to access said biosensing member”. This is not persuasive because this limitation is taught in Lieber as detailed above.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the open well is in the form of an S-shape) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H TIEU whose telephone number is (571)272-0683. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571) 272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER H. TIEU/Examiner, Art Unit 1649                                                                                                                                                                                                        
/MELANIE BROWN/Primary Examiner, Art Unit 1641